UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-7551


GREGORY K. CLINTON,

                     Plaintiff - Appellant,

              v.

ELIZABETH D. GRANT, In her individual capacity; UNITED STATES OF
AMERICA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00178-GMG-RWT)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory K. Clinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory K. Clinton filed the underlying civil action pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Clinton seeks

to appeal the district court’s order overruling his objections to the magistrate judge’s order

denying Clinton’s motion to appoint counsel. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Clinton seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Miller v. Simmons, 814 F.2d 962, 967 (4th Cir. 1987).

Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Clinton’s motions to

amend and for recusal and deny as moot his motion to expedite and for release pending

resolution of this appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                              2